

116 S2132 RS: Promoting Security and Justice for Victims of Terrorism Act of 2019
U.S. Senate
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 250116th CONGRESS1st SessionS. 2132IN THE SENATE OF THE UNITED STATESJuly 16, 2019Mr. Lankford (for himself, Ms. Duckworth, Mr. Grassley, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryOctober 21, 2019Reported by Mr. Graham, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo promote security and provide justice for United States victims of international terrorism.
	
 1.Short titleThis Act may be cited as the Promoting Security and Justice for Victims of Terrorism Act of 2019.
		2.Facilitation of the settlement of terrorism-related claims of nationals of
		    the United States
			(a)Comprehensive process To facilitate the resolution of Anti-Terrorism Act
 claimsThe Secretary of State, in consultation with the Attorney General, shall, not later than 30 days after the date of enactment of this Act, develop and initiate a comprehensive process for the Department of State to facilitate the resolution and settlement of covered claims.
 (b)Elements of comprehensive processThe comprehensive process developed under subsection (a) shall include, at a minimum, the following:
 (1)Not later than 45 days after the date of enactment of this Act, the Department of State shall publish a notice in the Federal Register identifying the method by which a national of the United States, or a representative of a national of the United States, who has a covered claim, may contact the Department of State to give notice of the covered claim.
 (2)Not later than 120 days after the date of enactment of this Act, the Secretary of State, or a designee of the Secretary, shall meet (and make every effort to continue to meet on a regular basis thereafter) with any national of the United States, or a representative of a national of the United States, who has a covered claim and has informed the Department of State of the covered claim using the method established pursuant to paragraph (1) to discuss the status of the covered claim, including the status of any settlement discussions with the Palestinian Authority or the Palestine Liberation Organization.
 (3)Not later than 180 days after the date of enactment of this Act, the Secretary of State, or a designee of the Secretary, shall make every effort to meet (and make every effort to continue to meet on a regular basis thereafter) with representatives of the Palestinian Authority and the Palestine Liberation Organization to discuss the covered claims identified pursuant to subsection (a) and potential settlement of the covered claims.
 (c)Report to congressThe Secretary of State shall, not later than 240 days after the date of enactment of this Act, and annually thereafter for 5 years, submit to the Committee on the Judiciary and the Committee on Foreign Relations of the Senate and the Committee on the Judiciary and the Committee on Foreign Affairs of the House of Representatives a report describing activities that the Department of State has undertaken to comply with this section, including specific updates regarding paragraphs (2) and (3) of subsection (b).
 (d)Sense of congressIt is the sense of Congress that— (1)covered claims should be resolved in a manner that provides just compensation to the victims;
 (2)covered claims should be resolved and settled in favor of the victim to the fullest extent possible and without subjecting victims to unnecessary or protracted litigation;
 (3)the United States Government should take all practicable steps to facilitate the resolution and settlement of all covered claims, including engaging directly with the victims or their representatives and the Palestinian Authority and the Palestine Liberation Organization; and
 (4)the United States Government should strongly urge the Palestinian Authority and the Palestine Liberation Organization to commit to good-faith negotiations to resolve and settle all covered claims.
 (e)DefinitionIn this section, the term covered claim means any pending action by, or final judgment in favor of, a national of the United States, or any action by a national of the United States dismissed for lack of personal jurisdiction, under section 2333 of title 18, United States Code, against the Palestinian Authority or the Palestine Liberation Organization.
			3.Jurisdictional amendments to facilitate resolution of terrorism-related
		    claims of nationals of the United States
 (a)In generalSection 2334(e) of title 18, United States Code, is amended—
 (1)in paragraph (1)— (A)in subparagraph (A)—
 (i)in the matter preceding clause (i), by striking after the date that is 120 days after the date of enactment of this subsection, accepts and inserting after January 31, 2019, and except as provided in paragraph (3), enters into a new contract, grant, or other agreement, or expands the scope of or extends in any way an existing contract, grant, or other agreement, with the United States Government that obligates;
 (ii)in clause (i), by adding or at the end; (iii)by striking clause (ii); and
 (iv)by redesignating clause (iii) as clause (ii); and (B)by striking subparagraph (B) and inserting the following:
 (1)in paragraph (1), by striking subparagraphs (A) and (B) and inserting the following:
					
 (A)after the date that is 120 days after the date of the enactment of the Promoting Security and Justice for Victims of Terrorism Act of 2019, makes any payment, directly or indirectly—
 (i)to any payee designated by any individual who, after being fairly tried or pleading guilty, has been imprisoned for committing any act of terrorism that injured or killed a national of the United States, if such payment is made by reason of such imprisonment; or
 (ii)to any family member of any individual, following such individual’s death while committing an act of terrorism that injured or killed a national of the United States, if such payment is made by reason of the death of such individual; or
 (B)(i)after 15 days after the date of enactment of the Promoting Security and Justice for Victims of Terrorism Act of 2019— (I)continues to maintain any office, headquarters, premises, or other facilities or establishments in the United States;
 (II)establishes or procures any office, headquarters, premises, or other facilities or establishments in the United States; or
 (III)conducts any activity while physically present in the United States on behalf of the Palestine Liberation Organization or the Palestinian Authority;
 (ii)(I)after 120 days after the date of enactment of the Promoting Security and Justice for Victims of Terrorism Act of 2019, has not submitted a notice of withdrawal from all specialized agencies of the United Nations of which the defendant has the same standing as a member state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians; or
 (II)after 2 years after the date of enactment of the Promoting Security and Justice for Victims of Terrorism Act of 2019, has the same standing as a member state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians; or
 (iii)after the date of enactment of this clause, makes, renews, promotes, or advances any application in order to obtain the same standing as a member state in the United Nations or any specialized agency thereof, or accepts such standing, outside an agreement negotiated between Israel and the Palestinians.; and
 (2)by adding at the end the following: “(3)Exception for certain payments and assistanceIn determining whether a defendant shall be deemed to have consented to personal jurisdiction under paragraph (1)(A), no court may consider any payment or assistance described in section 1004(b)(1) of the Taylor Force Act (22 U.S.C. 2378c–1(b)(1)).
				“(4)
 (2)in paragraph (2), by adding at the end the following: For purposes of paragraph (1)(A), no court may consider the receipt of any assistance by a nongovernmental organization, whether direct or indirect, as a basis for consent to jurisdiction by a defendant.; and
 (3)by adding at the end the following:  (3)Exception for certain activities and locationsIn determining whether a defendant shall be deemed to have consented to personal jurisdiction under paragraph (1)(B)paragraph (1)(B)(i), no court may consider—
 (A)any office, headquarters, premises, or other facility or establishment used exclusively for the purpose of conducting official business of the United Nations;
 (B)any activity undertaken exclusively for the purpose of conducting official business of the United Nations;
 (C)any activity involving officials of the United States that the Secretary of State determines is in the national security interest of the United States if the Secretary reports to the appropriate congressional committees annually on the use of the authority under this subparagraph;
 (D)any activity undertaken exclusively for the purpose of meetings with officials of the United States or participation in training and related activities funded or arranged by the United States Government; or
 (E)any activity related to legal representation— (i)for matters related to activities described in this paragraph;
 (ii)for the purpose of adjudicating or resolving claims filed in courts of the United States; or (iii)to comply with this subsection.
								(5)Suspension
 (A)In generalIn determining whether a defendant shall be deemed to have consented to personal jurisdiction under this subsection, no court may consider assistance under paragraph (1)(A) if such assistance is obligated under any new contract, grant, or other agreement, or expansion of the scope of or extension of an existing contract, grant, or other agreement with the United States Government during a period in which the Secretary of State, in consultation with the Attorney General, certifies in writing to the President pro tempore of the Senate and Speaker of the House of Representatives that—
 (i)all covered claims have been resolved and settled, or are proceeding toward settlement because the defendant is actively engaged in settlement discussions with victims who have covered claims; and
 (ii)any claims similar to those described in section 2 Promoting Security and Justice for Victims of Terrorism Act of 2019 and that have been filed after the date of enactment of this paragraph are proceeding toward settlement because the defendant is actively engaged in settlement discussions with victims who have such claims.
 (B)RecertificationA certification under this paragraph may be made for renewable periods of up to 1 year. (6)(4)Rule of constructionNotwithstanding any other law (including any treaty), any office, headquarters, premises, or other facility or establishment within the territory of the United States that is not specifically exempted by paragraph (4)(A)(3)(A) shall be considered to be in the United States for purposes of subclauses (I) and (II) of paragraph (1)(B)(i).
 (7)SunsetParagraph (1)(A) shall terminate on the date on which the Secretary of State, in consultation with the Attorney General, certifies in writing to the President pro tempore of the Senate and Speaker of the House of Representatives that—
 (A)all covered claims have been resolved and settled in a manner that is satisfactory to the parties; and
 (B)on or after the 2-year period beginning on the date of enactment of this paragraph, there are no similar claims under section 2333 against a defendant that—
 (i)were filed on or after the date of enactment of this paragraph; and (ii)that are pending.
 (8)DefinitionsIn this subsection— (A)the term covered claim has the meaning given the term in section 2 Promoting Security and Justice for Victims of Terrorism Act of 2019; and
 (B)term defendant means— (i)the Palestinian Authority;
 (ii)the Palestine Liberation Organization; (iii)any organization or other entity that is a successor to or affiliated with the Palestinian Authority or the Palestine Liberation Organization; or
 (iv)any organization or other entity— (I)identified in clause (i), (ii), or (iii); and
 (II)that self-identifies as, holds itself out to be, or carries out conduct in the name of, the State of Palestine or Palestine in connection with official business of the United Nations..  (5)Defined termIn this subsection, the term defendant means—
 (A)the Palestinian Authority; (B)the Palestine Liberation Organization;
 (C)any organization or other entity that is a successor to or affiliated with the Palestinian Authority or the Palestine Liberation Organization; or
 (D)any organization or other entity that— (i)is identified in subparagraph (A), (B), or (C); and
 (ii)self identifies as, holds itself out to be, or carries out conduct in the name of, the State of Palestine or Palestine in connection with official business of the United Nations..
 (b)Prior consent not abrogatedThe amendments made by this section shall not abrogate any consent deemed to have been given under section 2334(e) of title 18, United States Code, as in effect on the day before the date of enactment of this Act.
 4.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of such provisions to any person or circumstance shall not be affected thereby.October 21, 2019Reported with amendments